Citation Nr: 1619822	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating prior to April 9, 2010, and in excess of 10 percent thereafter, for service-connected left knee osteoarthritic changes with history of lateral collateral strain ("left knee disability"). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from August 1978 to May 1981, June 1981 to November 1984, March 1991 to September 1991, October 2001 to October 2003, May 2004 to September 2004 and October 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO, in pertinent part, granted service connection and assigned a noncompensable rating for the left knee disability on appeal, effective from March 2008.  In a May 2012 rating decision, the RO increased the rating to 10 percent, effective April 9, 2010.  

In January 2013, the Veteran appeared and testified at a Board hearing held in Washington, DC before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.  

Thereafter, in April 2013, the Board rendered a decision denying the Veteran's appeal.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In January 2014, the Court issued a memorandum decision, vacated the Board's decision and remanded the Veteran's appeal for further action by the Board.

In November 2014, the Board remanded the Veteran's claim for further development consistent with the Court's decision.  The Board finds that substantial compliance with the prior remands has been accomplished and the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  Prior to April 9, 2010, the service-connected left knee disability was not productive of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion; recurrent subluxation; lateral instability; or a meniscal condition.

2.  From April 9, 2010, while manifested by painful motion and noncompensable limitation of motion, the service-connected left knee disability was not productive of flexion limited to 30 degrees, extension limited to 5 degrees, recurrent subluxation, lateral instability, or a meniscal condition.

3.  The Veteran's left knee disability does not represent an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  Prior to April 9, 2010, the criteria for an initial compensable disability rating for the left knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2015).

2.  Since April 9, 2010, the criteria for a disability rating in excess of 10 percent for the left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA treatment records have been obtained for the entire period of treatment identified by the Veteran.  On remand, private treatment records for the Veteran were obtained from his private primary care physician from February 2007 through October 2014.  The Veteran has not identified to VA any other private treating physicians whose records have not been obtained.  Consequently, the Board finds that all efforts have been made to obtain relevant, identified and available evidence.  

The Veteran was afforded VA examinations in July 2008, December 2010, March 2012 and March 2015.  He does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

With regard to the sufficiency of the examinations, in a January 2014 memorandum decision, the Court found the March 2012 VA examination inadequate in that, although the VA examiner found the Veteran's ability to work was impacted by functional limitations due to chronic pain and weakness of the left knee, the examiner failed to provide a "full description of the effects of disability upon the person's ordinary activity," citing to 38 C.F.R. §§ 4.10 and 4.1.  Consequently, this examination is not adequate for that purpose.  However, the Court did not address the remaining findings in the examination, and the Board finds that the report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the remaining findings in this examination report are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise. 

As for the other VA examination reports, Board finds that the reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the findings in these examination reports are adequate for purposes of rendering a decision in the instant appeal.  Neither the Veteran nor his representative has contended otherwise. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking a higher initial disability rating for his service-connected left knee disability.  In the September 2008 rating decision on appeal, the RO granted service connection for his left knee disability and assigned a 0 percent disability rating.  During the pendency of the appeal, the RO awarded an increased 10 percent disability rating effective April 9, 2010.  The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of a veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in a veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service treatment records show that, in July 2002, he sustained a twisting injury to his left knee.  The assessment was a mild lateral collateral ligament strain.  In June 2004, he was seen for complaints of pain in the left knee since June 2002 aggravated with running and extended sitting.  The assessment was probable degenerative meniscal tear with patellofemoral pain syndrome.  A July 2004 MRI demonstrated, however, demonstrated no meniscal tear.  Rather, it revealed chondromalacia of the patella and lateral femur, mild osteoarthritic changes and prior lateral collateral ligament sprain.  On examination in July 2004, the Veteran had active range of motion from 0 degrees of extension to 130 degrees of flexion.  Assessment was degenerative joint disease and patellofemoral pain syndrome. 

In January 2008, the Veteran underwent examination for retirement from the U.S.	 Marine Corps Reserve.  On the Report of Medical Assessment, the Veteran reported concerns about having "knee cap bone on bone."  In addition, on the Report of Medical History, the Veteran checked "Yes" to having a history of "Knee trouble" and having "Bone, joint, or other deformity."  However, it appears that the examiner did find any current disorder of the knee on examination.  On the Report of Medical Examination under Clinical Evaluation, the examiner checked "Normal" for the "Lower extremities."  Also, the examiner commented under "Significant or Disqualifying Defects," that the Veteran had only a history of chronic left knee pain.  Furthermore, under "Summary of Defects and Diagnoses," the examiner wrote "NCD" indicating that the Veteran's history of left knee pain was not considered disqualifying.  

The Veteran filed his claim for service connection in March 2008.  The first nonservice medical evidence relating to his left knee disability is a July 2008 VA examination at which he complained of having only quick pain in the left knee when making sharp pivots that occurred once a week and lasted only for a moment.  He denied any functional impact at the time of pain.  On examination, he had full range of motion of the left knee from 0 degrees of extension to 140 degrees of flexion.  Left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no instability.  X-rays of the left knee were noted to be within normal limits.  No diagnosis was given because the examiner stated there was no pathology to render a diagnosis.

In September 2008, the Veteran was seen for the first time in the VA Primary Care Clinic for complaints related to his left knee.  He reported he was told by a private physician "it's bone on bone."  On examination, he was noted to have a limping gait and a small effusion of the left knee without erythema or warmth but full range of motion.  The assessment was knee arthralgia.  

An October 2008 X-rays of left knee demonstrated there was narrowing of the joint space of the medial compartment and degenerative joint disease of the patellofemoral joint.  The impression was degenerative osteoarthritic changes of the left knee.

In April 2010, the Veteran was seen again in the VA Primary Care Clinic for complaints of worsening left knee pain.  He complained of knee pain even when in bed and worse with standing and walking. He was concerned with a lot of clicking.  He rated his pain as a 5 out of 10.  He denied giving way, swelling and locking.  On examination, flexion of the knee was limited to 90 degrees but there was no effusion or instability.  The assessment was left knee arthralgia.  

In May 2010, he was seen for Orthopedic Surgery consultation.  He reported a history of left knee pain and giving way, but denied swelling or locking.  On examination, there was no effusion or joint line tenderness.  Lachman's and McMurray's tests were negative.  The collateral ligaments were intact.  Left knee X-rays were noted to show moderate degenerative changes with joint space narrowing and some marginal osteophyte formation.  There appeared to be a small intra-articular loose body adjacent to the tibial imminence medially.  There was also degenerative joint disease of the patellofemoral joint.  The impression was single intra-articular loose body.  The Veteran was prescribed rehabilitation for quad strengthening, ibuprofen and a medial unloading brace.  Also discussed was weight loss and Synvisc therapy.  

In June 2010, the Veteran underwent an initial evaluation for physical therapy.  He reported having left knee pain that "comes and goes," but is a sharp, shooting pain when it occurs, specifically when walking.  He reported his doctor had ordered him a custom knee brace and discussed the option of receiving Synvisc therapy.  On examination, his range of motion was within normal limits.  Strength was slightly decreased in the left lower extremity, with slight left quad atrophy compared to the right, and pain affecting sustained functional activity tolerance and mobility.  Although it was determined the Veteran would benefit from skilled physical therapy intervention, he declined and requested instruction in a home exercise program for self-care/management due to his work schedule and difficulty with travel to the VA Medical Center.

Subsequent VA treatment records do not show any specific treatment directly related to the left knee disability.  Rather, the Veteran was seen once a year in the Primary Care Clinic for his annual physical during which his chronic medical conditions were discussed.  It does not appear that his left knee disability has been a topic of discussion at all of these annual visits.  The next visit it was discussed at was in May 2012 when it was noted that the Veteran's left knee pain is chronic and he is contemplating Synvisc injections.  Despite reporting a pain score of 8 out of 10, he declined oral pain medications and only agreed to a trial of Capsaicin cream.

The next and final VA treatment note mentioning the Veteran's knees is a May 2014 Primary Care note in which he complained of right knee pain for two weeks.  There is no notation that he complained of pain in his left knee at this time.  He did, however, reported that he works out daily doing one hour of cardio.  On examination, it was noted that his bilateral knees had full flexion and extension.  

Private treatment notes available from February 2007 to October 2014 do not contain any record of complaints of or treatment for the left knee disability.

Since the initial VA examination in July 2008 and the initiation of treatment for the left knee disability at VA in April 2010, the Veteran has undergone multiple VA examinations in December 2010, March 2012 and March 2015.  

At the December 2010 VA examination, the Veteran reported that his left knee disability is productive of weakness, locking and pain.  He described having flare-ups as often as seven times a week lasting 24 hours with a severity of 7 out of 10 occurring spontaneously and relieved by rest and Motrin.  During flare-ups, he has functional impairment described as pain and limitation of motion, described as locking, bending and walking.  He reported difficulty with standing and walking.  He reported the overall functional impairments are pain, locking, bending and walking for an extended period of time.  

On physical examination, he walked with a normal gait and did not require any assistive device for ambulation.  There was tenderness of the left knee but no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage and subluxation. Examination of the left knee also revealed no locking, pain, genu recurvatum, crepitus or ankylosis.  Range of motion of the left knee joint was from 0 degrees of extension to 95 degrees of flexion.  The left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus.  The left knee X-rays were within normal limits.  The diagnosis was left knee sprain.

On examination in March 2012, the Veteran complained of left knee pain, weakness and stiffness but denied flare-ups.  On examination, range of motion was from 0 degrees of extension to 130 degrees of flexion without objective evidence of painful motion.  There was no change in range of motion after repetitive use testing.  There was pain on palpation.  Muscle strength was within normal limits, and the joint was stable.  The examiner noted there was functional loss due to excess fatigability and pain on movement.  The examiner noted that diagnostic testing showed degenerative or traumatic arthritis.  He diagnosed the Veteran to have degenerative joint disease of the left knee.

The examiner also commented that the Veteran's left knee disability caused a functional impact on his occupation due to chronic pain and weakness but did not give specific examples of the effect this had on his ability to work.  The Board notes that, for this reason, the Court found this examination to be inadequate.  However, the remainder of the examiner's findings were not questioned by the Court and the Board does not find them to be inconsistent with the record or otherwise appear to be inadequate.  Neither the Veteran nor his representative have made such an argument.  Consequently, the Board may rely upon the other findings in the examination in evaluating the Veteran's left knee disability.

Finally, on examination in March 2015, the Veteran reported having pain in the left knee with flare-ups that cause additional impairment in walking and stair climbing.  He reported his last flare-up was "last year."  He denied any time lost from work in the past 12 months due to his left knee disability.  He described the effect on his usual occupation and resulting work problems as "pain with prolonged sitting," and effects on occupational activities as "decreased mobility, pain."  He did not report any additional functional limitation on use of the left knee repeatedly over a period of time as a result of pain, weakness, fatigability or incoordination.

On physical examination, range of motion was from 0 degrees of extension to 130 degrees of flexion with objective evidence of crepitus.  There was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss or range of motion after three repetitions.  Muscle strength was within normal limits.  There was no evidence of ankylosis, instability or meniscal conditions.  It was noted that the Veteran uses a brace and a crutch occasionally for comfort and stability.  The examiner diagnosed the Veteran to have left knee arthritis.  The examiner remarked that the Veteran is able to work and that he currently has a sedentary occupation without restriction.

At the Board hearing in January 2013, the Veteran testified that his knee hurts all day long, and if he makes any kind of a sharp turn, he gets a sharp pain in the knee so that he has to be careful how he moves the knee.  He also reported giving way.  He stated that he is prescribed Motrin for the pain but he only takes it when his pain is really severe because he tries not to take so much medicine because he worries about his liver.  However, his VA physician gave him a sports cream that he uses that helps take the pain away a little bit.  He also testified that his physician told him he has "bone on bone" and is recommending he have knee replacement surgery.  His physician, however, has recommended that he try getting "gel" shots first.  His physician also prescribed a "specialized knee brace" that keeps the knee stabilized when he walks so there will not be as much weight on it.  When asked how his range of motion was, he described how he has to be cautious when he moves, such as when he sits down or if takes a sharp turn, because if he does so too fast he feels pain.  He also stated he cannot do running, jumping or knee bends.  

Osteoarthritis, also called degenerative joint disease, is evaluated under Diagnostic Code 5003.  Under this Diagnostic Code, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When, however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  A 10 percent disability rating is warranted when flexion of the knee is limited to 45 degrees, but more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A disability rating higher than 10 percent is warranted when flexion is limited to 30 degrees or less.  Id.  A compensable rating is warranted when extension of the knee is limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.    

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.  A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When assigning an evaluation under Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, providing for consideration of such factors as functional loss due to pain, must be considered.  VAOPGCPREC 9-98.  

Diagnostic Code 5257 provides for evaluating an impairment of the knee with recurrent subluxation or lateral instability as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Under Diagnostic Code 5257, 30 percent is the maximum scheduler rating provided.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptoms related to the removal of cartilage warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Based upon the foregoing evidence, the Board finds that it does not support finding a compensable disability rating is warranted prior to April 9, 2010, or that a disability rating higher than 10 percent is warranted thereafter.

Prior to April 9, 2010

The evidence prior to April 9, 2010 shows that the Veteran's left knee had full range of motion (0 degrees of extension to 140 degrees of flexion) upon examination in July 2008 and September 2008 without evidence of painful motion.  See July 2008 VA examination report and September 30, 2008 VA Primary Care note.  Hence, the evidence fails to demonstrate that the criteria for a compensable rating under Diagnostic Code 5260 for limitation of flexion (limited to 60 degrees or less) and under Diagnostic Code 5261 for limitation of extension (limited to 5 degrees or more) were met.  Thus, the Diagnostic Codes evaluating limitation of motion of the knee joint do not provide for a compensable rating prior to April 9, 2010.  

As noted above, when limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003 if there is limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  In the present case, there is no objective evidence actual limitation of motion or objective evidence demonstrating swelling, muscle spasm or painful motion that would cause limitation of motion.  The Board acknowledges that, in September 2008, the Veteran was noted to have a mild effusion of the left knee; however, he was also noted to have full range of motion.  See September 30, 2008 VA Primary Care note.   Thus, it is clear by the objective findings on that day that the effusion did not cause limitation of motion of the left knee at that time.  Consequently, the Board finds that the evidence does not support finding that a compensable disability rating is warranted under Diagnostic Code 5003 as well.

Furthermore, the Board has taken into consideration the Veteran's complaints of pain experienced in his left knee along with any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 8 Vet. App. at 206-7.  However, at the July 2008 VA examination, there was no objective evidence that the left knee function was additionally limited by pain, weakness, fatigue, lack of endurance or incoordination after repetitive use.  In fact, the Veteran denied any functional impairment.  Nor does the treatment records demonstrate any functional impairment.  Consequently, the Board finds that a higher disability evaluation is not warranted on the basis of functional loss.

From April 9, 2010

As of April 9, 2010, a 10 percent disability rating was assigned under Diagnostic Code 5003 based upon a showing of limitation of flexion in April 2010 and pain on movement after repetitive testing in 2012.  

On April 9, 2010, the Veteran's flexion was limited to 90 degrees, its worst during the entire appeal period.  See VA Primary Care note of that date.  Two months later, however, range of motion was noted to be normal.  See June 24, 2010 Physical Therapy Initial Evaluation note.  On VA examination in December 2010, flexion was limited to 95 degrees.  His flexion, however, had improved to 130 degrees on VA examination in March 2012.  In May 2014, he had full flexion and extension of the bilateral knees.  See May 19, 2014 VA Primary Care note.  On VA examination in March 2015, he again had 130 degrees of flexion.  This evidence fails to establish that the Veteran's left knee disability was productive of flexion limited to 30 degrees or less since April 9, 2010.  Consequently, a disability rating higher than 10 percent is not warranted under Diagnostic Code 5260.

Furthermore, the medical evidence does not establish that the Veteran had limitation of extension of the left knee at any time after April 9, 2010.  Consequently, a separate disability rating warranted as the evidence does not meet the criteria for even a compensable disability rating under Diagnostic Code 5261.  

Furthermore, the Board has taken into consideration the Veteran's complaints of pain experienced in his left knee along with any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca, 8 Vet. App. at 206-7.  

On examination in December 2010, the Veteran reported symptoms of weakness, locking and pain.  He reported additional functional impairment during flare-ups of pain and limitation of motion of the joint, which was described as locking, bending and walking.  The Veteran reported overall functional impairments due to his left knee disability were pain, locking, bending and walking for an extended period of time.  Specific examples of the effects on his occupational activities were not requested.  

At the March 2015 VA examination, the Veteran reported his current symptoms consisted of pain only.  He reported flare-ups, the last one a year ago, during which he has additional limitation functional ability in walking and stairs.  The functional impact caused by the Veteran's left knee disability was noted to be "pain with prolonged sitting" and "decreased mobility, pain."  However, the Veteran denied losing time from work in the previous 12 months due to his left knee disability, and the examiner remarked that he is able to work in his current sedentary occupation "without restriction."  Furthermore, the Veteran did not report any additional functional limitation on use of the left knee joint repeatedly over a period of time as a result of pain, weakness, fatigability or incoordination.  

The Veteran's functional impairments due to his left knee disability essentially involve pain, disturbance of locomotion and interference with sitting.  Although the Veteran has stated he has severe pain in the left knee, his self-reports as seen in the VA treatment records appear to be inconsistent with such statements as he mostly reported a pain level of only 5 or 6 out of 10 and that he rarely takes any medication for his pain.  The Board acknowledges that, in May 2012, he reported a pain level of 8 out of 10, but this was the only time he reported it to be so severe and he still declined oral pain medication.  Furthermore, there is no record of his receiving any treatment for his left knee pain since May 2012.  Furthermore, the Veteran was last seen by the Orthopedic Surgery Clinic at VA in May 2010 and, unlike his testimony at the hearing, there is nothing in the treatment note to indicate that it has been recommended that he have a total knee replacement.  Rather, Synvisc therapy was suggested, and, to date, it appears the Veteran still has not taken advantage of this treatment.

Furthermore, although the Veteran reported in support of his claim that he has "bone on bone" in his left knee and this causes him severe limitations, the objective medical evidence does not support this claim.  None of the radiographic evidence of record has resulted in an impression that the soft tissue in the Veteran's knee is absent or that the joint space in the knee in nonexistent.  At most, there was a notation on the October 2008 X-ray that there was joint space narrowing of the medial compartment.  Furthermore, none of the service treatment records nor the VA physicians' notes state that this is the case.  In fact, the initial September 2008 Primary Care note indicates the Veteran reported he was told he had "bone on bone" by a private physician prior to treatment at VA.  That physician's notes have not been provided to VA.

Moreover, the Veteran's flexion was limited at most to 90 degrees in April 2010 and 95 degrees in December 2010.  Since March 2012 the medical evidence has shown that he has had full or nearly full range of motion of the left knee.  In fact, he had the same limitation of flexion (to 130 degrees) on the last two examinations that were three years apart.  Significantly, in May 2014, the Veteran reported to his VA primary care physician that he was performing one hour of cardio daily, and he was noted to have full range of motion of his knee on examination.  Such evidence is clearly an indication that the Veteran had significant functioning of the knee.

Furthermore, there is no objective evidence of additional limitation of motion on repetitive stress testing.  Admittedly he has some limitations in functioning in that he is limited in prolonged sitting and extended walking due to knee pain.  However, the Veteran is able to perform his occupation, which is sedentary, and by his own report, without losing time from work and without restrictions.  He testified that he works a desk job and has done so for 20 years.  Consequently, whatever functional impacts the Veteran has as a result of his left knee disability, they do not significantly affect his occupational activities such that a higher disability rating would be warranted.

Finally, the lack of medical evidence of record showing treatment for the left knee disability fails to support the Veteran's contention that the severity of his left knee disability is worse than the 10 percent disability rating assigned.  The Veteran has not continued to be followed in the Orthopedic Clinic for his left knee disability.   Rather, he merely sees his VA primary care physician once a year for follow-up for his chronic medical conditions to include his left knee disability.  There is no record in the VA treatment records indicating he sought extra treatment throughout the year because of flare-ups of his left knee disability.  Nor is there evidence of private treatment for his left knee disability.

Furthermore, despite recommendations for treatment, the Veteran has consistently declined or put off such treatment.  For example, he refuses offers of pain medications to help him control his left knee pain.  The Board acknowledges that the Veteran testified at the hearing that he does not like to take medications because he worries about his liver.  However, if his pain is so severe, such as an 8 like he reported at the March 2012 Primary Care visit, it is difficult for the Board to reconcile his reports of the severity of his symptoms with his reports of little to no effects on his occupation when he uses nothing for pain control.  The fact that he has a sedentary job would not appear to be sufficient enough to accommodate that severe a level of pain to allow him to function without effect on his occupational activities.

In addition, he was offered physical therapy through VA but declined that because it was too inconvenient for him to go to the VA Medical Center.  The record indicates he was given a home exercise program to do.  Moreover, it does not appear that he ever sought such treatment privately, which he received for other conditions.  Again, the private treatment records obtained are silent for treatment related to the left knee.  

Moreover, at the hearing, he testified that his physician has recommended total knee replacement but, before doing so, he wants him to try getting gel shots into his knee.  VA Orthopedic Surgery discussed the Synvisc therapy with him at his initial consultation in May 2010, and he was to consider it.  Consequently, at the hearing in January 2013, he had been considering getting that treatment for almost three years, and it appears from the most current VA treatment records that he is still considering this treatment.  Furthermore, the VA treatment records are silent for any recommendation that the Veteran have a total knee replacement.  Again, the private treatment records obtained are silent for treatment related to the left knee.  So it is unclear what physician the Veteran is referring to who has recommended a total knee replacement because none of the available treatment records show such a recommendation.

Consequently, the Board finds that the preponderance of the evidence fails to demonstrate that, since April 9, 2010, the Veteran's disability picture relating to his left knee disability is consistent with limitation of flexion to at least 30 degrees when taking into consideration the objective findings and his functional limitations, and, therefore, a disability rating higher than 10 percent is not warranted under Diagnostic Code 5260.  Furthermore, the Board finds that a separate compensable disability rating under Diagnostic Code 5261 is not warranted as the evidence fails to demonstrate that the Veteran has anything but full extension of the left knee.  

Furthermore, although the Veteran's initial injury in service was the result of an lateral collateral ligament sprain and he has complained of giving way, the subsequent medical evidence has consistently demonstrated that there has been no ligamentous instability of the left knee at any time during the appeal period.  Furthermore, there is no evidence of recurrent subluxation of the left knee.  Consequently, the Board finds that a separate disability rating under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the left knee is warranted at any time during the appeal period.  38 C.F.R. § 4.71a.  Likewise, the evidence does not establish that the Veteran's left knee has at any time during the appeal period been productive of a meniscus injury and, therefore, the Board finds that separate evaluation is not warranted under Diagnostic Code 5258 or 5259.

The Board has also considered the Veteran's lay statements that his left knee disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465  (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Finally, the Board has considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).    

The discussion above reflects that the symptoms of the Veteran's left knee disability (essentially pain and limitation of motion) and its functional impact is contemplated by the applicable rating criteria and associated regulations.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment has been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202.  The effects of the Veteran's left knee disability have been fully considered, and are contemplated, in the VA rating schedule.  The Veteran, therefore, does not complains of symptoms or functional impairments that or exceptional or extraordinary such that the VA rating schedule would be rendered inadequate to evaluate his left knee disability.  Consequently, the Board finds that referral for consideration of an extraschedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable disability rating prior to April 9, 2010, and in excess of 10 percent thereafter, for service-connected left knee disability is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


